department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc el gl br2 gl-504993-00 uiln memorandum for associate area_counsel sb_se area newark from kathryn a zuba chief branch collection bankruptcy summonses subject reinstatement of terminated offer_in_compromise this memorandum responds to your request for advice dated date this document is not to be cited as precedent the facts relevant to your inquiry as we understand them are as follows the service accepted an offer_in_compromise from the taxpayers in the offer_in_compromise contained the standard language in which the taxpayers promised to comply with all provisions of the internal_revenue_code relating to the filing of returns and payment of taxes for five years following the acceptance of the offer see form_656 offer_in_compromise item d in march of the office of appeals became aware that the taxpayers have not paid the tax reported as due on their income_tax return without coordinating the case with the collection function the office of appeals sent to the taxpayers a 30-day termination letter the letter informed the taxpayers that by failing to pay their taxes the taxpayers defaulted on their offer_in_compromise and that unless the taxpayers cured the default by their offer_in_compromise would be terminated and the compromised liability reinstated the taxpayers did not pay their taxes by and the office of appeals sent them a letter informing them of the termination of their offer_in_compromise approximately at the same time and without knowledge that the case was referred to appeals the delinquency tda was also assigned to a revenue_officer ro on and before the ro took any_action on the tda the taxpayer husband called the ro to resolve the delinquency the taxpayer was referred to the ro by another person in the service the taxpayer informed the ro that he needed until to pay his liability subsequently the ro and the taxpayer exchanged a number of messages and had several conversations regarding the taxpayers’ ability to secure a loan to full pay the tax although the ro was aware that the service had previously accepted an offer in gl-504993-00 compromise from the taxpayers he was unaware of the pending termination letter that was issued by the office of appeals on the taxpayer contacted the ro to inform him that he has received a letter from the office of appeals stating that the taxpayers’ offer was terminated as a result the ro contacted the office of appeals the office of appeals agreed to allow the taxpayers until to cure the default of their offer the taxpayers full paid their liability on on the taxpayers’ case was referred to the office_of_the_taxpayer_advocate to determine the status of the taxpayers’ offer_in_compromise law analysis a compromise_agreement is generally recognized as a contract see 372_f2d_352 3d cir 303_f2d_1 5th cir as such compromise agreements are subject_to judicial interpretation using generally accepted contract principles upon breach of a contract the non-breaching party may cease performance and sue for damages or seek other remedies allowed by law see 973_f2d_1548 fed cir in the offer_in_compromise context the offer agreement provides the service’s rights and remedies in case of a default by the taxpayer form_656 offer_in_compromise provides that upon breach by the taxpayer the service may without notice to the taxpayer take action to collect either the unpaid compromise amount or the full amount of the underlying liability see form_656 item o although no notice is required before the service takes action on a defaulted offer the service generally provides the taxpayer with a notice and an opportunity to cure the default before the offer is terminated see generally irm the collection function has the responsibility of making termination recommendations on defaulted offers in compromise irm generally a defaulted offer is assigned to a revenue office either as a tda or a tdi with an oic designation irm the ro has broad authority to attempt to secure compliance from the taxpayer for example the ro can give the taxpayer up to 6_month to pay a delinquent liability after the delinquency investigation is completed the ro makes a recommendation regarding the offer_in_compromise if the offer is to be terminated the ro must prepare a termination letter for the signature of an authorized service’s official irm in a case of an offer originally accepted by the office of appeals the ro’s recommendation along with the case file is transferred to appeals for review and the see 372_f2d_352 3d cir stating that government is not required to issue warning shot before taking action on defaulted compromise agreements gl-504993-00 issuance of the termination letter irm irm once an offer_in_compromise is terminated however it may not be reinstated litigating hazards other considerations in the instant case the office of appeals sent the termination letter to the taxpayers informing them that their offer was terminated on or about as always we hope this advice is helpful if you have any questions or concerns please contact the attorney assigned to this matter pincite-3620 reinstatement essentially forms a new agreement between the taxpayer and the service as such it must be executed in accordance with the accepted principles of contract law and comply with sec_7122 and the underlying treasury regulations
